Citation Nr: 1612317
Decision Date: 03/15/16	Archive Date: 04/01/16

DOCKET NO.  14-23 967	)	DATE  MAR 15 2016
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD) and adjustment disorder.  


REPRESENTATION

Veteran represented by:  Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty in the Army from June 1971 to June 1973, to include a tour of duty in the Republic of Vietnam; thereafter, he served in the Army Reserve, during which he had an additional period of active duty for seven months that ended in June 1991 (the DD Form 214 confirming this period of service is not in the record but a DD Form 215 in the file refers to this period of service).  This matter is before the Board of Veterans Appeals (Board) on appeal of a rating decision in October 2012 of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In May 2014 a hearing was held before a Decision Review Officer at the RO, and in July 2015 a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are in the record.

A prior (July 2009) final rating decision denied service connection for a psychiatric disorder to include PTSD.  In a June 2014 statement of the case (SOC) the RO reopened such claim and denied it on de novo review.  Irrespective of the ROs actions, the Board has a jurisdictional responsibility to determine whether a previously denied claim is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the instant claim is characterized as one to reopen.

The issue of service connection for a psychiatric disorder to include PTSD (on de novo review) is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.  


FINDINGS OF FACT

1.  A July 2009 rating decision denied the Veteran service connection for a psychiatric disorder, to include PTSD, finding that the medical evidence failed to show PTSD had been clinically diagnosed; he initiated, but did not perfect, an appeal of that rating decision, and it became final based on the evidence of record at the time. 
2.  Evidence received since the July 2009 rating decision, shows a diagnosis of PTSD likely related to stressors in service, relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disorder to include PTSD; and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a psychiatric disorder to include PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VAs duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the Boards decision to reopen the claim of service connection for a psychiatric disorder to include PTSD is favorable to the Veteran, no further action is required to comply with the VCAA.  

Procedural History and Evidence Previously Considered

A July 2009 rating decision denied the Veteran service connection for a psychiatric disorder, to include PTSD, on the basis that although reported stressor events in service (rocket attacks on DaNang airfield in January 1972) were verified, the evidence did not show he met the criteria for a diagnosis of PTSD.  In other words, the medical evidence failed to show PTSD had been clinically diagnosed.  A letter dated in August 2009 notified the Veteran of the adverse determination and of his appellate rights.  He filed a notice of disagreement in September 2009, initiating an appeal of the July 2009 denial, and in response the RO issued a SOC in the matter in May 2010, informing him of the time afforded (60 days from the date of the SOC, or within the remainder of the one-year period from the date of the letter notifying him of the action appealed) to perfect his appeal to the Board by filing a substantive appeal or else his case would be closed.  He did not file a substantive appeal.  As he did not perfect an appeal to the Board, the July 2009 rating decision became final by operation of law; the claim may be reopened only if new and material evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156. 

The pertinent evidence of record at the time of the July 2009 rating decision included service records, a stressor verification report, a VA examination report, records from the Social Security Administration (SSA), and the Veterans application form and statements.  Service department records show that the Veteran served on active duty in the Army from June 1971 to June 1973, to include a tour of duty in the Republic of Vietnam from November 1971 to August 1972.  His military occupational specialty was military policeman.  Service treatment records do not show any complaints, findings, or diagnosis of a psychiatric disability.  On May 1973 service separation examination, psychiatric evaluation was normal.  Subsequently, the Veteran served in the Army Reserve and had additional active service; Reserve records do not show any complaints, findings, or diagnosis of a psychiatric disability (as reflected by periodic service examinations in August 1982, November 1986, and April 1991.  

In October 2008, the Veteran applied for VA disability compensation, claiming in part that he had a psychiatric disorder, to include PTSD.  In a December 2008 statement, he described stressors in service, indicating that while he was stationed for three months in DaNang, there were numerous firefights near the airport in late 1971 (he said he was at the processing center which was close to the airport).  The Department of Defense corroborated the Veterans claims, discovering in Operational Reports-Lessons Learned that while his unit was in DaNang, it received enemy rocket fire at the airfield in early January 1972.  On April 2009 VA examination to determine whether the Veteran had a diagnosis of PTSD related to the corroborated stressor in service, the examiner (a licensed clinical psychologist) noted that the Veteran did not describe fear, horror, or helplessness related to the stressor and did not report any residual effects from traumatic exposure (his only complaint was back pain).  It was also noted that the Veteran denied problems with functioning related to mental health difficulties.  The examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD and that there was no diagnosis of any mental disorder.  SSA records, which include some VA outpatient reports, show that the Veteran filed a claim with regard to low back and knee disabilities.  In a March 2009 consultants report it was noted that the Veterans VA records were reviewed and revealed that an October 2008 depression screening had been positive but that it did not result in a diagnosis of a mood disorder or any recommendation for, or initiation of treatment/medication.  It was found that there was no medically determinable mental impairment at that time and that the Veteran did not allege any psychiatric symptoms.   

Current Claim to Reopen

As the July 2009 rating decision is final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. §§ 5108, 7105.  

New evidence means existing evidence not previously submitted to agency decision makers; material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

For additional evidence to be new and material, it must relate to an unestablished fact necessary to substantiate the claim. 

Records received since the July 2009 rating decision include VA outpatient records and an examination report, private medical records, and the Veterans hearing testimony.  VA outpatient records show diagnoses of depression and anxiety.  On June 2009 evaluation by Westbrook Health Services, the Veteran presented with complaints of depression; it was noted that he had been physically abused as a child and his symptoms of depression had increased during the past year (there was no mention of specific military stressors).  On mental status examination, the Veteran appeared somewhat insightful to his depression symptoms and potential relationship with chronic back pain and/or past traumatic events such as abuse and war combat.  The Veterans diagnoses were moderate depressive disorder and PTSD.  In an April 2010 statement from Westbrook, a licensed professional counselor asserted that the Veterans diagnoses were moderate depression disorder and PTSD, that his depression stemmed from his wife leaving him, and that he had not made much mention of his Vietnam experiences and in fact did not remember anything that happened in Vietnam except for coming home.  In a November 2009 evaluation report from Psych Services of Roane County, it was noted the Veteran presented with symptoms of depression and believed his emotional problems were a result of his time in the Army.  He recently started recalling things that happened in Vietnam (but did not cite to firefights at or enemy attacks on DaNang).  Psychological testing, particularly the Millon Clinical Multiaxial Inventory, revealed the presence of PTSD symptoms, suggesting that the Veteran had experienced an event(s) involving a threat to his life and had reacted to it with intense fear or feelings of helplessness (his responses on this test suggested childhood abuse, among other things.  The diagnoses were major depressive disorder and PTSD.  

The additional evidence also includes a September 2012 VA examination report in which the examiner (a psychologist, Psy.D.) concluded that the Veteran did not meet the diagnostic criteria for PTSD under DSM-IV, but provided a diagnosis of adjustment disorder with mixed anxiety and depressive mood.  The examiner acknowledged the reported, corroborated stressor in service, explained his disagreement with the prior diagnosis of PTSD by private providers, and furnished reasons for finding the Veterans current diagnosis was related to contemporary and not military stressors in his life.  However, the additional evidence received also includes a report of an independent psychological evaluation in January 2013, when J. Atkinson, M.A. (licensed psychologist) indicated that the Veteran was referred by his attorney for an evaluation of current mental status (the Veteran wished to establish benefits for PTSD and adjustment disorder).  The evaluator reviewed the VA examination report (and the other private reports giving a diagnosis of PTSD) and provided a medical opinion in which he disagreed with the conclusion of the VA examiner and asserted that the Veteran clearly met the DSM-IV criteria for PTSD.  The diagnoses were PTSD, which was at least as likely as not to be due to military service, and adjustment disorder with depressed mood, which could be differentiated from PTSD.  

Such private medical evidence, when considered with the previous evidence of record in July 2009, constitutes new and material evidence to reopen the claim of service connection for a psychiatric disability to include PTSD, particularly in light of the low threshold standard for reopening endorsed by the U.S. Court of Appeals for Veterans Claims in Shade v. Shinseki, 24 Vet. App. 110 (2010).  The evidence relates to an unestablished fact necessary to substantiate the claim, namely, a diagnosis of a psychiatric disorder (PTSD) with a medical nexus linking the current diagnosis to the Veterans Vietnam experience.  

In other words, the additional evidence received, viewed in the context of the evidence already of record at the time of the September 2007 rating decision, raises a reasonable possibility of substantiating the claim.  The RO previously denied the claim on the basis that there was no medical evidence that his claimed disability had been clinically diagnosed; the additional evidence includes competent medical evidence of a PTSD diagnosis, together with a nexus to traumatic experiences in Vietnam, which is an unestablished fact necessary to substantiate the claim.   

Further, the Veterans testimony in May 2014 and July 2015, attesting to the in-service enemy rocket attacks and firefights and has a current diagnosis of PTSD, when considered with the evidence of record in July 2009, likewise constitutes new and material evidence to reopen the claim of service connection for a psychiatric disability.  It relates to the unestablished fact necessary to substantiate the claim, namely, a current diagnosis of a psychiatric disability with a link of the current diagnosis to the Veterans service.  Accordingly, the additional evidence received, viewed in the context of the evidence already of record at the time of the July 2009 rating decision, raises a reasonable possibility of substantiating the claim, and is both new and material.  Hence, the claim of service connection for a psychiatric disorder to include PTSD may be reopened.  De Novo consideration of the claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for a psychiatric disorder, to include PTSD, is granted.  


REMAND

Prior to considering the claim of service connection for a psychiatric disorder to include PTSD, on the merits, further development of the record is necessary to comply with VAs duty to assist in the development of facts pertinent to the claim.  38 C.F.R. § 3.159.  A VA examination is needed to reconcile the conflicting medical opinions regarding whether or not the Veteran has a current diagnosis of PTSD.  The VA examiner in September 2012 concluded that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD and the independent psychologist in January 2013 reached the opposite conclusion, finding that the Veteran clearly met the DSM-IV criteria for PTSD.  

Furthermore, at the July 2015 hearing, the Veterans attorney indicated that the Veteran was in treatment for PTSD at the VA CBOC (community-based outpatient clinic) in Parkersburg, West Virginia.  See Transcript, p.4.  The most recent VA treatment records in the file are dated in 2012.  Updated records of VA treatment may contain pertinent information, are constructively of record, and must be obtained.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all records of VA treatment the Veteran has received for a psychiatric disability (including from the VA CBOC in Parkersburg, WV) from 2012 to the present.  

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a VA psychiatrist or psychologist to determine the nature and etiology of any diagnosed psychiatric disorder in accordance with DSM-V, and in particular to reconcile the differing medical opinions of record concerning whether or not he has a diagnosis of PTSD.  The entire record must be reviewed by the examiner in conjunction with the examination.  

Based on examination/interview of the Veteran, review of the record, and pertinent medical and scientific literature, the examiner should (a) identify (by diagnosis) each psychiatric disorder found, and indicate specifically whether he meets the criteria for a diagnosis of PTSD; and (b) regarding each diagnosed psychiatric disability entity opine whether it is at least as likely as not (a 50 percent or greater probability) that such disability, is related to the Veterans military service from June 1971 to June 1973, to include the enemy mortar/rocket attack on the DaNang airfield in January 1972, which has been confirmed by the service department.    

If PTSD is not diagnosed, the examiner must explain which criteria for such diagnosis are not met.  If PTSD is diagnosed but found to not be related to the Veterans service, the examiner must explain why that is so.  

The examiner should explain in clear terms the rationale all opinions.  In particular, the examiner should comment on the contradictory VA and private opinions already in the record (which include opinions offered by VA examiners in April 2009 and September 2012 (finding no current diagnosis of PTSD), by evaluators from Westbrook Health Services and Psych Services of Roane County in June 2009 and November 2009 (diagnosing PTSD), and by psychologist, J. Atkinson, in January 2013 (concluding that the Veteran clearly met the diagnostic criteria for a diagnosis of PTSD and relating it to his military service)), expressing agreement or disagreement with each, and explaining the reasoning for the agreement or disagreement.
 
3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim of service connection for a psychiatric disorder to include PTSD.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

* Appeal to the United States Court of Appeals for Veterans Claims (Court)
* File with the Board a motion for reconsideration of this decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

* Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the court? You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.  Please note that the 120-day time limit to file a Notice of Appeal with the Court does not include a period of active duty.  If your active military service materially affects your ability to file a Notice of Appeal (e.g., due to a combat deployment), you may also be entitled to an additional 90 days after active duty service terminates before the 120-day appeal period (or remainder of the appeal period) begins to run. 

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at: http://www.uscourts.cavc.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.  If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management, Planning and Analysis (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420


VA FORM
MAR 2015
 4597
Page 1
CONTINUED ON NEXT PAGE


Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  See 38 C.F.R. 20.904.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso/.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before the VA, you can get information on how to do so at the Courts website at: http://www.uscourts.cavc.gov.  The Courts website provides a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to the represent appellants.  You may also request this information by writing directly to the Court.  Information about free representation through the Veterans Consortium Pro Bono Program is also available at the Courts website, or at: http://www.vetsprobono.org, mail@vetsprobono.org, or (855) 446-9678.

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).


VA FORM
MAR 2015 
 4597
Page 2
SUPERSEDES VA FORM 4597, APR 2014, 
  WHICH WILL NOT BE USED



